      Case: 1:20-cv-00697-TSB Doc #: 1 Filed: 09/06/20 Page: 1 of 5 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI

CARMEN MARIA GAMEZ DEL CID, et al.                  CASE NO.

                                   Plaintiffs,      JUDGE

vs.                                                 NOTICE OF REMOVAL

WHITE HOLDINGS TRUCKING, LLC, et
al.

                                 Defendants.



        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant White Holdings Trucking, LLC

(“White Holdings”), by and through undersigned counsel, hereby gives notice of removal of this

action from the Common Pleas Court for Hamilton County, Ohio to the United States District

Court for the Southern District of Ohio, Western Division at Cincinnati, and in support thereof,

states as follows:

                     REMOVAL IS TIMELY & CONSENT TO REMOVAL

        1.      On February 12, 2020, Plaintiffs Carmen Maria Gamez Del Cid, Horacio Olvera

Alvarez, and Jade Jazmin Alvarez (a minor, by and through her parent and natural guardian,

Horacio Olvera Alvarez) commenced a civil action against Defendants N.W. White & Company

and Jeffery Noel Byrd (“Byrd”) in the Common Pleas Court for Hamilton County, Ohio, under

case number A 2000722, which was captioned Carmen Maria Gamez Del Cid v. N W White &

Company, et al. (the “State Court Action”). A true and accurate copy of the complaint is attached

as Exhibit A.

        2.      On April 8, 2020, Plaintiffs filed a notice dismissing N.W. White & Company

without prejudice.




15574231 _1
      Case: 1:20-cv-00697-TSB Doc #: 1 Filed: 09/06/20 Page: 2 of 5 PAGEID #: 2




        3.      On May 4, 2020, Plaintiffs filed their first amended complaint, naming White

Holdings as a defendant. A true and accurate copy of the first amended complaint is attached as

Exhibit A.

        4.      White Holdings was served with the summons and the first amended complaint on

August 11, 2020.

        5.      Therefore, this notice of removal is filed timely within 30 days of White Holdings’

receipt of the pleading setting forth Plaintiffs’ claims for relief against White Holdings, as required

by 28 U.S.C. § 1446(b)(1).

        6.      Defendant Byrd consents to removal, as required by 28 U.S.C. § 1446(b)(2)(A).

        7.      Pursuant to 28 U.S.C. § 1446(d), upon filing this notice of removal, White Holdings

will file a notice of filing of notice of removal in the Common Pleas Court for Hamilton County,

Ohio. A true and accurate copy of the notice of filing of notice of removal is attached as Exhibit

B.

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        8.      Plaintiff Carmen Maria Gamez Del Cid is a citizen of the State of Ohio.

        9.      Plaintiff Horacio Olvera Alvarez is a citizen of the State of Ohio.

        10.     Plaintiff Jade Jazmin Alvarez is a citizen of the State of Ohio.

        11.     Defendant White Holdings is a citizen of the State of South Carolina.

        12.     Defendant Byrd is a citizen of the State of South Carolina.

        13.     Since the Plaintiffs and the Defendants are citizens of different states, complete

diversity of citizenship exists.




                                                  2
15574231 _1
        Case: 1:20-cv-00697-TSB Doc #: 1 Filed: 09/06/20 Page: 3 of 5 PAGEID #: 3




                        AMOUNT-IN-CONTROVERSY IS SATISFIED

         14.   Plaintiffs allege that Byrd “negligently drove a heavy commercial vehicle …

crashing into a vehicle occupied by Plaintiffs…” (Complaint at ¶ 1).

         15.   Plaintiffs allege that as a result of the accident, “Plaintiffs sustained permanent

injuries to their necks, backs, heads, and other parts of their bodies, causing pain, limitation, loss

of enjoyment of life, inability to engage in usual and customary activities, suffering and anxiety,

all of which will continue into the indefinite future.” (Complaint at ¶ 2).

         16.   Paragraph 3 of Plaintiffs’ Complaint alleges that Plaintiff Carmen Maria Gomez

Del Cid incurred medical expenses in excess of $25,700; Plaintiff Horacio Olvera Alvarez incurred

medical expenses in excess of $18,500; and Plaintiff Jade Jazmin Alvarez incurred medical

expenses in excess of $3,400.

         17.   Plaintiffs expect to incur medical expenses in the future. (Complaint at ¶ 3).

         18.   Plaintiffs Carmen Maria Gomez Del Cid and Horacio Olvera Alvarez are claiming

lost wages. (Complaint at ¶ 4).

         19.   As long as one of the Plaintiff’s damages exceed $75,000, exclusive of interest,

costs, expenses, and attorney’s fees, the amount in controversy requirement is met and the District

Court has jurisdiction over the claims of the rest of the Plaintiffs.

         20.   If Plaintiff Carmen Maria Gomez Del Cid were to prove all of her damages, her

damages are more likely than not to exceed $75,000, exclusive of interest, costs, expenses, and

attorneys’ fees.

         21.   If Plaintiff Horacio Olvera Alvarez were to prove all of his damages, his damages

are more likely than not to exceed $75,000, exclusive of interest, costs, expenses, and attorneys’

fees.



                                                   3
15574231 _1
      Case: 1:20-cv-00697-TSB Doc #: 1 Filed: 09/06/20 Page: 4 of 5 PAGEID #: 4




        22.    If Plaintiff Jade Jazmin Alvarez were to prove all of her damages, her damages are

more likely than not to exceed $75,000, exclusive of interest, costs, expenses, and attorneys’ fees.

        23.    Therefore, the amount-in-controversy exceeds $75,000, and the amount-in-

controversy requirement is satisfied for removal.

                      THIS COURT HAS DIVERSITY JURISDICTION

        24.     Based on the above, this Court has original subject matter jurisdiction over this

action, pursuant to 28 U.S.C. § 1332, because the complaint presents a case where the amount-in-

controversy exceeds $75,000 and the controversy exists between citizens of different states.

        25.    Defendants consent to removal.

        26.    Removal is timely.

        27.    A copy of the docket and all process and pleadings which have been filed in the

state court action, including the complaint, are attached hereto as Exhibit A.

        28.    Defendants will promptly file a notice of filing of notice of removal with Clerk of

Court for Hamilton County, Ohio, as required by 28 U.S.C. § 1446(d).

        WHEREFORE, Defendant White Holdings Trucking, LLC, by and through counsel, prays

that this Court accept this notice of removal and that this Court assume jurisdiction over this action.




                                                  4
15574231 _1
      Case: 1:20-cv-00697-TSB Doc #: 1 Filed: 09/06/20 Page: 5 of 5 PAGEID #: 5




                                                   Respectfully submitted,


                                                   /s/ Tyler M. Jolley
                                                   Bradley A. Wright (0047090)
                                                   Roetzel & Andress, LPA
                                                   222 South Main Street
                                                   Akron, OH 44308
                                                   Phone: 330.376.2700
                                                   Fax: 330.376.4577
                                                   Email: bwright@ralaw.com

                                                   Tyler M. Jolley (0092772)
                                                   Roetzel & Andress, LPA
                                                   625 Eden Park Drive, Suite 450
                                                   Cincinnati, OH 45202
                                                   Phone: 513.361.0200
                                                   Fax: 513.361.0335
                                                   Email: tjolley@ralaw.com

                                                   Attorneys for Defendants White Holdings
                                                   Trucking, LLC and Jeffery Byrd

                                CERTIFICATE OF SERVICE

       On this 6th day of September 2020, I certify that I served a true and accurate copy of the
foregoing Notice of Removal by email to the following:

        Walter W. Messenger
        75 Clairedan Drive, Suite E
        Powell, OH 43065
        wmessenger@immigrantlegalservice.com
        Attorney for Plaintiffs

                                                    /s/ Tyler M. Jolley
                                                    Tyler M. Jolley




                                               5
15574231 _1
